Exhibit 10.3
 
AMENDMENT NO. 2 TO REVOLVING CREDIT
 AND SECURITY AGREEMENT
 
This Amendment No. 2 to Revolving Credit and Security Agreement (this
“Amendment”) is entered into as of March 21, 2011 by and among Merisel, Inc., a
Delaware corporation (the “Company”), Merisel Americas, Inc., a Delaware
corporation, Color Edge LLC, a Delaware limited liability company, Color Edge
Visual LLC, a Delaware limited liability company, Comp 24 LLC, a Delaware
limited liability company, Crush Creative LLC, a Delaware limited liability
company, Dennis Curtin Studios, LLC, a Delaware limited liability company, MADP,
LLC, a Delaware limited liability company, Advertising Props, Inc., a Georgia
corporation, and Fuel Digital, LLC, a Delaware limited liability company (each a
“Borrower”, and collectively “Borrowers”), PNC Bank, National Association
(“PNC”), as a Lender and as agent for the Lenders (PNC, in such capacity, the
“Agent”), and the other lenders from time to time party thereto (collectively,
the “Lenders”).  All terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Credit Agreement (as hereinafter defined).
 
WHEREAS, the Borrowers, Agent and Lenders entered into that certain Revolving
Credit and Security Agreement, dated as of August 13, 2010, as amended by the
Consent, Waiver and Amendment No. 1 to Revolving Credit and Security Agreement,
dated as of February 3, 2011 (as the same may be from time to time further
amended, extended, restated, supplemented or otherwise modified, the “Credit
Agreement”);
 
WHEREAS, Phoenix Acquisition Company II, L.L.C. (“Stonington”) and Saints
Capital VI, LP (“Purchaser”) have entered into a stock purchase agreement, dated
as of February 18, 2011 (the “Purchase Agreement”), pursuant to which Stonington
will sell all of its Equity Interests in the Company to Purchaser (the “Sale”),
which, if effected absent this Amendment, would constitute a Change of Control
under the Credit Agreement;
 
WHEREAS, Borrower has requested that the Lenders and the Agent enter into this
Amendment in order to amend the definition of Change of Control to permit the
Sale with causing an Event of Default under the Credit Agreement;
 
NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
I.     AMENDMENTS
 
A.   The definition of “Change of Control” in Section 1.2 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“Change of Control” shall mean the occurrence of any event (whether in one or
more transactions) which results in a (a) transfer of control of any Borrower to
a Person other than Saints Capital VI, LP, (b) any merger or consolidation of or
with any Borrower (other than as permitted under this Agreement) or sale of all
or substantially all of the property or assets of any Borrower, (c) Merisel
Parent failing to have direct or indirect legal and beneficial title to all the
Capital Stock of any Borrower, or (d) a majority of the Board of Directors of
Merisel Parent or of any direct or indirect holding company thereof consisting
of Persons who are not Continuing Directors of Merisel Parent.  For purposes of
this definition, “control of Borrower” shall mean the power, direct or indirect
(x) to vote 35% or more of the Equity Interests having ordinary voting power for
the election of directors (or the individuals performing similar functions) of
any Borrower or (y) to direct or cause the direction of the management and
policies of any Borrower by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
B.    The definition of “Continuing Director” in Section 1.2 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
      “Continuing Director” of any Person shall mean, as of the date of
determination, any Person who (i) was a member of the Board of Directors of such
Person on March 22, 2011, (ii) was nominated for election or elected to the
Board of Directors of such Person with the affirmative vote of a majority of the
Continuing Directors of such Person who were members of such Board of Directors
at the time of such nomination or election, or (iii) was nominated for election
or elected to the Board of Directors of such Person with the affirmative vote of
Saints Capital VI, LP on or prior to June 22, 2011.
 
C.    The definition of “Stonington Group” in Section 1.2 of the Credit
Agreement is hereby deleted in its entirety.
 
    II.            CONDITIONS PRECEDENT
 
The effectiveness of this Amendment is subject to the satisfaction of each of
the following conditions:
 
A.   The Borrower shall have delivered to the Agent a fully executed copy of
this Amendment.
 
B.    Agent shall have received evidence that the Sale has been consummated
pursuant to the terms of the Purchase Agreement on the date hereof.
 
C.    The representations and warranties in Section III hereof shall be true and
correct as of the date hereof and after giving effect to each of the
transactions contemplated hereby.
 
III.   REPRESENTATIONS AND WARRANTIES
 
Borrowers hereby represent and warrant to the Lenders and Agent as follows:
 
A.   The execution, delivery and performance by each such Person of this
Amendment and the transactions contemplated hereby (a) are within such Person’s
corporate or limited liability company power; (b) have been duly authorized by
all corporate or limited liability company or other necessary action; (c) are
not in contravention of any provision of such Person’s certificate of
incorporation or formation, operating agreement, bylaws or other documents of
organization; (d) do not violate any law or regulation, or any order or decree
of any Governmental Body; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of
such Person’s property is bound; (f) do not result in the creation or imposition
of any Lien upon any of its property (other than Liens in favor of Agent); and
(g) do not require the consent or approval of any Governmental Body or any other
person.
 
 
2

--------------------------------------------------------------------------------

 
 
B.   This Amendment has been duly executed and delivered by each signatory
hereto (other than the Agent and the Lenders) and constitutes the legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its respective terms except as the enforceability hereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights and remedies in general.
 
C.    Each representation and warranty of Borrowers contained in the Credit
Agreement and the Other Documents is true and correct on the date hereof in all
material respects and will be true and correct in all material respects as if
made immediately after giving effect to this Amendment (except to the extent
such representation or warranty relates to an earlier date, in which case such
representation and warranty is true and correct in all material respects on and
as of such earlier date).
 
D.   Immediately prior to and after giving effect to the transactions
contemplated by this Amendment, no Default or Event of Default has occurred and
is continuing under the Credit Agreement or any of the Other Documents.
 
IV.      MISCELLANEOUS
 
A.   Borrowers acknowledge and confirm to Agent and the Lenders that the Credit
Agreement and each Other Document to which it is a party shall remain in full
force and effect and shall continue to evidence, secure or otherwise guarantee
and support the obligations owing by the Borrowers to the Agent and Lenders
pursuant thereto, and, after giving effect to this Amendment, Borrowers hereby
ratify and affirm each of the foregoing documents to which it is a party.
 
B.    Borrowers acknowledge and reaffirm to the Agent and the Lenders that (i)
the Liens granted to the Agent for the benefit of the Lenders under the Credit
Agreement and the Other Documents remain in full force and effect and shall
continue to secure the obligations of the Borrowers arising under the Credit
Agreement and the Other Documents, and (ii) the validity, perfection or priority
of the Liens will not be impaired by the execution and delivery of this
Amendment.
 
C.    Borrowers acknowledge and agree that no Lender shall waive or shall be
deemed to have waived any of its rights or remedies under the Credit Agreement
or any of the Other Documents which documents shall remain in full force and
effect in accordance with their terms.
 
D.    Borrowers shall be responsible for the prompt payment of and, upon demand,
shall promptly reimburse Agent for, all of the Lenders’ and Agent’s
out-of-pocket costs and expenses related to the preparation, negotiation,
execution and enforcement of this Amendment (including, without limitation, the
reasonable fees and disbursements of legal counsel to Agent).
 
 
3

--------------------------------------------------------------------------------

 
 
E.   This Amendment may be executed in any number of counterparts, including by
telecopy, and by the various parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
 
F.   THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES AND
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF
THE PARTIES HERETO.
 
IN WITNESS WHEREOF, each of the parties hereto, by their officers duly
authorized, has executed this Amendment as of the date first above written.
        

  BORROWERS:      
MERISEL, INC.
         
By: /s/ Donald R. Uzzi
 
Name: Donald R. Uzzi
 
Title:   Chief Executive Officer and President
         
MERISEL AMERICAS, INC.
         
By: /s/ Donald R. Uzzi
 
Name: Donald R. Uzzi
 
Title:   Chief Executive Officer and President
         
COLOR EDGE LLC
         
By: /s/ Donald R. Uzzi
 
Name: Donald R. Uzzi
 
Title:   Manager
         
COLOR EDGE VISUAL LLC
         
By:  /s/ Donald R. Uzzi
 
Name:  Donald R. Uzzi
 
Title:    Manager

 
 
4

--------------------------------------------------------------------------------

 
 

 
COMP 24 LLC
         
By: /s/ Donald R. Uzzi
 
Name: Donald R. Uzzi
 
Title:   Manager
         
CRUSH CREATIVE LLC
         
By: /s/ Donald R. Uzzi
 
Name: Donald R. Uzzi
 
Title:   Manager
         
DENNIS CURTIN STUDIOS, LLC
         
By: /s/ Donald R. Uzzi
 
Name: Donald R. Uzzi
 
Title:   Manager
         
MADP, LLC
         
By: /s/ Donald R. Uzzi
 
Name: Donald R. Uzzi
 
Title:   Manager
         
ADVERTISING PROPS, INC.
         
By: /s/ Donald R. Uzzi
 
Name: Donald R. Uzzi
 
Title:   Chief Executive Officer and President
         
FUEL DIGITAL, LLC
         
By: /s/ Donald R. Uzzi
 
Name: Donald R. Uzzi
 
Title:   Manager
   

 
 
5

--------------------------------------------------------------------------------

 
 
 

  AGENT AND LENDER:      
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and as Agent
         
By: /s/ Gordon Wilkins
 
Name: Gordon Wilkins
 
Title: Vice President
   



6